Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This is the initial office action based on the application filed on Feb 04th, 2021, which claims 1-11 are presented for examination.
Status of Claims
3.	Claims 1-11 are pending, of which claims, of which claim 1, 5, 8, 9, 10 and 11 are in independent form.
Priority
4.	This application claimed priority from JP2018-151416 which filed 08/10/2018 and JP2019-129957 which filed on 07/12/2019.
			Information Disclosure Statement
5.	Information disclosure statement filed on 02/15/2021 and on 02/15/2021, have been reviewed and considered by Examiner.
The Office's Note:
6.	The Office has cited particular paragraphs / columns and line numbers in the reference(s) applied to the claims above for the convenience of the Applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim(s), other passages and figures may apply as well. It is respectfully requested from the Applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part 
Claim Objections
7.       Claims 1 and 5 are objected to because of the following informalities:
As per Claim 1, line 7, recites “availabe”, but it should be “available”.  Appropriate correction is requested.
As per Claim 5, line 7, recites “availabe”, but it should be “available”.  Appropriate correction is requested.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	The claims 1-7 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 1-11 rejected under 35 U.S.C. 103 as being obvious over Yutaka et al. (“EPO Translated JP20074499”, herein after Yutaka) and further in view of Teraoka et al. (US 20180018160, herein after Teraoka).
Claim 1 is rejected, Yutaka teaches a vehicle master device that is configured to acquire update data from outside, instruct a rewrite target electronic control unit (ECU) to perform installation using the acquired update data, and distribute the acquired update data to the rewrite target ECU, the vehicle master device comprising (Yutaka, abstract and summary): 
an installation condition determination unit that is configured to determine whether all of a first condition that a user's approval for the installation has been obtained, a second condition that data communication with a center device is availabe, a third condition that a vehicle condition is an installable condition, a fourth condition that the rewrite target ECU is in an installable condition, and a fifth condition that the update data is normal data are satisfied(Yutaka, paragraph [0115], In step S 280, the in-vehicle control unit 8 is a condition of the reprogramming permission mode that permits updating of programming data of the in-vehicle unit 10. A determination is made as to whether or not the current position output from the GPS unit 28 matches the address of the maintainer terminal within the range of the error, and whether the vehicle speed is 0 and the output of the ignition switch 26 is ACC is determined, and when it is determined that the condition is not satisfied, the process is ended. On the other hand, if the condition is satisfied, the process proceeds to Step S 280, and the reprogramming data 101 and the unit ID received from the repair support server are decoded by the calculation specific to the vehicle ID of the maintenance target vehicle 1, and the decrypted data is temporarily stored in the temporary storage memory 10 in Step S 12 in Step S11. Thus, it is ensured that the maintenance target vehicle 1 is actually located at the location of the maintenance person terminal 2 and there is no risk of runaway, and the reprogramming operation of the in-vehicle unit can be safely performed.  Paragraph [0125], In addition, since the reprogramming permission mode is not entered unless the registered location of the mechanic terminal matches the current location of the maintenance target vehicle, the configuration data in the configuration data must be separated in a state where the maintenance target vehicle 1 cannot be actually confirmed. It is possible to prevent the update and prevent the configuration data from being updated without confirmation by the maintenance engineer.  Paragraph [0126], Next, a third embodiment of the present invention will be described with reference to the drawings. FIG. 20 is a flowchart of the program distribution system in the third embodiment of the present invention, and FIG. 21 shows a maintenance engineer selection screen for performing a program data update request of the in-vehicle unit and a maintenance engineer selection for requesting maintenance. It is shown.  Paragraph [0131], In step S3308, the repair support server 3 communicates with the maintenance target vehicle 1 corresponding to the vehicle ID, and operates the confirmation authentication program 107 to try authentication.  On the other hand, the in-vehicle control unit 8 activates the response authentication program 12 in step S3803 and accepts authentication from the repair support server 3. After that, the repair support server 3 attempts authentication by the challenge response method described above, and if it determines that the communication partner is the update terminal 5 of the maintenance target vehicle 1, sets an authentication OK flag, otherwise, the authentication NG A flag is set and the process proceeds to step S3309.  Paragraph [0089-0091], As shown in FIG. 11, the in-vehicle control unit 8 determines again in step S1805 whether the reprogramming permission mode condition is satisfied.  This determination is different from the determination in step S1801 described above, in that the vehicle speed is 0 and the output of the ignition switch 26 is ACC. Thereby, it is possible to prevent the invehicle unit from malfunctioning while updating the program data by setting a condition in which the maintenance target vehicle 1 is stopped and the engine is not operated without waiting for the program data update immediately after. If it is determined in step S1805 that the reprogramming permission mode condition is not satisfied, the process ends. If it is determined that the condition is satisfied, the process proceeds to step S1806. In step S1801, the program data of the in-vehicle control unit has not been updated yet, so that the vehicle to be serviced is moved a little and the engine is operated to prevent the battery from running out during communication. Serviceability can be improved by allowing such things.  Paragraph [0092], Next, the in-vehicle control unit 8 operates the decryption program 11 in step S1806. The decryption program 11 decrypts the reprogramming data 101, the configuration data 102 and the unit ID received from the repair support server by a calculation specific to the vehicle ID 13 of the maintenance target vehicle 1, and in step S1807, each decrypted data Data is temporarily stored in the temporary storage memory 10.  Paragraph [0093], Subsequently, in step S1808, for example, when the target unit is the fuel injection amount control unit 6, the reprogramming data 101 is updated as the program data 17 of the fuel injection amount control unit 6 having the unit ID 19 that matches the decoded unit ID. Similarly, the configuration data 102 is updated as the configuration data 18 of the fuel injection amount control unit 6, and the reprogramming data 101 and the configuration data 102 are validated for the combustion injection control unit 6.  Thereafter, in step S1809, after both the update of the program data 17 and the configuration data 18 are completed, a completion signal is transmitted to the repair support server 3, and the process is terminated.); and 
an installation instruction unit that is configured to instruct the rewrite target ECU to perform installation using the update data when the installation condition determination unit determines that all of the first condition, the second condition, the third condition, the fourth condition, and the fifth condition are satisfied(Yutaka, paragraph [0036], As shown in FIG. 1, the program data distribution system according to the present invention is an electronic control unit that is mounted on an automobile 1 (hereinafter referred to as a maintenance target car 1) that requires updating of program data and controls the vehicle. Similarly, an in-vehicle unit, an update terminal that is installed in the maintenance target vehicle 1 and updates the program data of the in-vehicle unit.  Paragraph [0083], Before and after this, the in-vehicle control unit 8 constituting the update terminal 5 determines in step S1801 whether or not the reprogramming-permitted mode condition that permits the program data update of the in-vehicle unit is satisfied... Thereafter, if it is determined in step S1801 that the reprogramming permission mode condition is satisfied, the process proceeds to step S1802, where the reprogramming permission mode is entered and authentication from the repair support server 3 is accepted. ), wherein 
the installation condition determination unit is further configured to determine whether the fourth condition and the fifth condition are satisfied for a first rewrite target ECU(Yutaka, paragraph [0036], As shown in FIG. 1, the program data distribution system according to the present invention is an electronic control unit that is mounted on an automobile 1 (hereinafter referred to as a maintenance target car 1) that requires updating of program data and controls the vehicle. Similarly, an in-vehicle unit, an update terminal that is installed in the maintenance target vehicle 1 and updates the program data of the in-vehicle unit.  Paragraph [0083], Before and after this, the in-vehicle control unit 8 constituting the update terminal 5 determines in step S1801 whether or not the reprogramming-permitted mode condition that permits the program data update of the in-vehicle unit is satisfied... Thereafter, if it is determined in step S1801 that the reprogramming permission mode condition is satisfied, the process proceeds to step S1802, where the reprogramming permission mode is entered and authentication from the repair support server 3 is accepted.  Paragraph [0092], Next, the in-vehicle control unit 8 operates the decryption program 11 in step S1806. The decryption program 11 decrypts the reprogramming data 101, the configuration data 102 and the unit ID received from the repair support server by a calculation specific to the vehicle ID 13 of the maintenance target vehicle 1, and in step S1807, each decrypted data Data is temporarily stored in the temporary storage memory 10.), 
the installation instruction unit is further configured to instruct the first rewrite target ECU to perform installation using the update data when the installation condition determination unit determines that all of the first condition, the second condition, the third condition, and the fourth condition and fifth condition for the first rewrite target ECU are satisfied(Yutaka, paragraph [0083-0093], Subsequently, in step S1808, for example, when the target unit is the fuel injection amount control unit 6, the reprogramming data 101 is updated as the program data 17 of the fuel injection amount control unit 6 having the unit ID 19 that matches the decoded unit ID. Similarly, the configuration data 102 is updated as the configuration data 18 of the fuel injection amount control unit 6, and the reprogramming data 101 and the configuration data 102 are validated for the combustion injection control unit 6.  Thereafter, in step S1809, after both the update of the program data 17 and the configuration data 18 are completed, a completion signal is transmitted to the repair support server 3, and the process is terminated.  Paragraph [0116], Subsequently, in step S2813, the reprogramming data 101 of the fuel injection amount control unit 6 is updated as the program data 17 of the fuel injection amount control unit 6 having the unit ID 19 that matches the decrypted unit ID. After updating the data 102 as the configuration data 18 of the fuel injection amount control unit 6, the reprogramming data 101 and the configuration data 102 are validated for the combustion injection control unit 6. Thereafter, in step S2814, after both the update of the program data 17 and the configuration data 18 are completed, a completion signal is transmitted to the repair support server 3, and the process is terminated.), 
the installation condition determination unit is further configured to determine whether the fourth condition and the fifth condition are satisfied for a second rewrite target ECU after the installation instruction unit instructs the first rewrite target ECU to install a program(Yutaka, paragraph [0044], As shown in FIG. 3, the maintenance target a fuel injection amount control unit 6 and an airbag control unit 7 as an example of an electronic control unit.  Paragraph [0072], when the mechanic terminal 2 receives the configuration data 102 from the repair support server 3 in step S1213, the mechanic terminal 2 operates the configuration program 201 to adjust the configuration data of the fuel injection amount control unit, for example. As shown in FIG. 13 (a), the configuration data is displayed to the maintenance person on the configuration data adjustment screen W2, and if the configuration data adjustment of the airbag unit is performed, as shown in FIG. 13 (b). In addition, the configuration data is displayed to the maintenance person on the configuration data adjustment screen W3. Then, the process proceeds to step S1214, and a change of the configuration data 102 is accepted.), and 
the installation instruction unit is further configured to instruct the second rewrite target ECU to perform installation using the update data when the installation condition determination unit determines that all of the first condition, the second condition, the third condition, and the fourth condition and fifth condition for the second rewrite target ECU are satisfied(Yutaka, pagraph [0051-0052], The airbag control unit 7 controls an airbag that is deployed in front of an occupant sitting in a driver seat and a passenger seat at the time of a frontal collision, for example, and protects the occupant from impact, and detects the deceleration of the own vehicle. According to a control signal, a deceleration detecting sensor 20 for outputting, a laser radar 21 for detecting and outputting a direction and a distance from surrounding obstacles by oscillating a laser around the own vehicle and detecting reflected light. The communication is connected The latest reprogramming data 101 stored in the database 100 of the repair support server 3 and the data 24 are copied by following a predetermined procedure to be described later. Fig has updatable stored in configuration data 101, and further rewritable storing unit ID25 for unit identification.  Paragraph [0044].  Paragraph [0072].).  
The Office would like to apply prior art Teraoka to back up Yutaka to further teach limitation
rewrite target ECU (Teraoka, US 20180018160, paragraph [0080], The writing unit 120122 writes a program in the nonvolatile memory of the memory unit 1102.  Paragraph [0080], By causing the above configuration elements to cooperate with each other, the updating unit 12012 rewrites the control program of the memory unit 1102 of the ECU1 12 in accordance with an update control request received from the software updating apparatus 11 via the in-car communication control unit 11013 and applies update of the program to the ECU1 12. ).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Teraoka into Yutaka invention to receive update control information including the identification information for identifying the application method for applying update data and the update data to a control apparatus Teraoka (See abstract and summary).
 The Office also notes that Teraoka also teaches preprocessing (fig. 7 D3110), application processing information (fig. 7 D3120) and postprocessing (fig. 7 D3130) which are conditions to use to check the requirements before the update, during the update and after the update.  These conditions was applied to the updating of the ECUs.  In Fig. 6 and paragraph [0101], Teraoka teaches “The preprocessing information D2000 is a region where information necessary for preprocessing, which is commonly implemented beforehand on each ECU in updating the program of the ECU, is stored. In this example, the preprocessing information D2000 is configured with user approval necessity D2001, in which whether or not user approval is necessary in updating the program of the ECU is identified, and an update processing start timing D2002.”  On paragraph [103-105], Teraoka teaches “The postprocessing information D4000 is a region where information necessary for implementing postprocessing after updating in updating the program of the ECU is stored. In this example, the postprocessing information D4000 is configured of user notification necessity D4001.”  Fig. 7 and paragraph [0110], Teraoka teaches “The preprocessing information D3110 and D3210 are regions where information necessary for update preprocessing peculiar to the ECUs is stored and power consumption (D3111 and D3211) necessary for update, update time (D3112 and D3212) which takes for error check necessity (D3113 and D3213), authentication necessity (D3114 and D3214), and learning value withdrawal information (D3115 and D3215) are stored. In this example, the power consumption D3111 of the ECU1 12 is set to 0.1 Wh, the update time D3112 is set to 20 sec, the error check necessity D3113 is set to " check required", the authentication necessity D3114 is set to "authentication required", the learning value withdrawal information D3115 is set to "learning value withdrawal required" and a read address "0xAA", the power consumption D3211 of the ECU2 16 is set to 0.2 Wh, the update time D3212 is set to 60 sec, the error check necessity D3213 is set to " check not required", the authentication necessity D3214 is set to "authentication not required", and the learning value withdrawal information D3215 is set to "learning value withdrawal not required". As in the above description, preprocessing different for each ECU can be appropriately set by preprocessing information being included in update information for each ECU. For example, since power consumption and time for update are different for each ECU as described in this example, more appropriate update processing can be performed due to individual setting. In addition, in accordance with update content, error check necessity can be changed or withdrawing learning value can be changed.”
Claim 2 is rejected for the reasons set forth hereinabove for claim 1, Yutaka and Teraoka teach the vehicle master device according to claim 1, wherein the installation condition determination unit is further configured to determine whether the first condition is satisfied, and after determining that the first condition is satisfied, determine whether the second condition, the third condition, the fourth condition, and the fifth condition are satisfied (Yutaka, paragraph [0104-106], As shown in FIG. 15 and FIG. 18, in step S2305, a reprogramming request for updating program data and a maintenance engineer selection are made to the user for the in-vehicle control unit 8 of the maintenance target vehicle 1 corresponding to the specific vehicle ID. Data of the maintenance person selection screen W5 to be sent is transmitted. The data on the maintenance person selection screen W5 includes the name and address of the maintenance person recorded in the maintenance person terminal address data 106 registered in the database 100 in advance.  Paragraph [0111], Here, FIG. 19 is a screen for guiding maintenance to the vehicle 1 to be maintained, and the in-vehicle control unit 8 receives the maintenance guide screen W6 and displays it on the touch panel display 29 in step S2806 as shown in FIG. In step S2807, the display is continued until it is determined that the OK button B5 is selected. If it is determined that the OK button B5 is selected, the process proceeds to step S2808. As described above, since the maintenance guide screen W6 is displayed on the touch panel display 29 of the maintenance target vehicle 1 after the maintenance person terminal 2 has received the configuration data 102, the user places the maintenance target vehicle 1 on the location of the maintenance person terminal 2. The serviceability can be improved without waiting for the mechanic terminal 2 to receive the configuration data 102 after going to the service station.  Yutaka, paragraph [0115], In step S 280, the in-vehicle control unit 8 is a condition of the reprogramming permission mode that permits updating of programming data of the in-vehicle unit 10. A determination is made as to whether or not the current position output from the GPS unit 28 matches the address of the maintainer terminal within the range of the error, and whether the vehicle speed is 0 and the output of the ignition switch 26 is ACC is determined, and when it is determined that the condition is not satisfied, the process is ended. On the other hand, if the condition is satisfied, the process proceeds to Step S 280, and the reprogramming data 101 and the unit ID received from the repair support server are decoded by the calculation specific to the vehicle ID of the maintenance target vehicle 1, and the decrypted data is temporarily stored in the temporary storage memory 10 in Step S 12 in Step S11. Thus, it is ensured that the maintenance target vehicle 1 is actually located at the location of the maintenance person terminal 2 and there is no risk of runaway, and the reprogramming operation of the in-vehicle unit can be safely performed.  Paragraph [0125], In addition, since the reprogramming permission mode is not entered unless the registered location of the mechanic terminal matches the current location of the maintenance target vehicle, the configuration data in the configuration data must be separated in a state where the maintenance target vehicle 1 cannot be actually confirmed. It is possible to prevent the update and prevent the configuration data from being updated without confirmation by the maintenance engineer.  Paragraph [0126], Next, a third embodiment of the present invention will be described with reference to the drawings. FIG. 20 is a flowchart of the program distribution system in the third embodiment of the present invention, and FIG. 21 shows a maintenance engineer selection screen for performing a program data update request of the in-vehicle unit and a maintenance engineer selection for requesting maintenance. It is shown.  Paragraph [0131], In step S3308, the repair support server 3 communicates with the maintenance target vehicle 1 corresponding to the vehicle ID, and operates the confirmation authentication program 107 to try authentication.  On the other hand, the in-vehicle control unit 8 activates the response authentication program 12 in step S3803 and accepts authentication from the repair support server 3. After that, the repair support server 3 attempts authentication by the challenge response method described above, and if it determines that the communication partner is the update terminal 5 of the maintenance target vehicle 1, sets an authentication OK flag, otherwise, the authentication NG A flag is set and the process proceeds to step S3309.   Paragraph [0083], Before and after this, the in-vehicle control unit 8 constituting the update terminal 5 determines in step S1801 whether or not the reprogramming-permitted mode condition that permits the program data update of the in-vehicle unit is satisfied... Thereafter, if it is determined in step S1801 that the reprogramming permission mode condition is satisfied, the process proceeds to step S1802, where the reprogramming permission mode is entered and authentication from the repair support server 3 is accepted.  Paragraph [0092], Next, the in-vehicle control unit 8 operates the decryption program 11 in step S1806. The decryption program 11 decrypts the reprogramming data 101, the configuration data 102 and the unit ID received from the repair support server by a calculation specific to the vehicle ID 13 of the maintenance target vehicle 1, and in step S1807, each decrypted data Data is temporarily stored in the temporary storage memory 10.   Teraoka, paragraph [0101-0105] and [110-0120], preprocessing (fig. 7 D3110), application processing information (fig. 7 D3120) and postprocessing (fig. 7 D3130).).  
Claim 3 is rejected for the reasons set forth hereinabove for claim 1, Yutaka and Teraoka teach the vehicle master device according to claim 1, wherein the installation condition determination unit is further configured to determine whether the second condition, the third condition, the fourth condition, and the fifth condition are satisfied, and after determining that the second to fifth conditions are satisfied, determine whether the first condition is satisfied(Yutaka, paragraph [0104-106], As shown in FIG. 15 and FIG. 18, in step S2305, a reprogramming request for updating program data and a maintenance engineer selection are made to the user for the in-vehicle control unit 8 of the maintenance target vehicle 1 corresponding to the specific vehicle ID. Data of the maintenance person selection screen W5 to be sent is transmitted. The data on the maintenance person selection screen W5 includes the name and address of the maintenance person recorded in the maintenance person terminal address data 106 registered in the database 100 in advance.  Paragraph [0111], Here, FIG. 19 is a screen for guiding maintenance to the vehicle 1 to be maintained, and the in-vehicle control unit 8 receives the maintenance guide screen W6 and displays it on the touch panel display 29 in step S2806 as shown in FIG. In step S2807, the display is continued until it is determined that the OK button B5 is selected. If it is determined that the OK button B5 is selected, the process proceeds to step S2808. As described above, since the maintenance guide screen W6 is displayed on the touch panel display 29 of the maintenance target vehicle 1 after the maintenance person terminal 2 has received the configuration data 102, the user places the maintenance target vehicle 1 on the location of the maintenance person terminal 2. The serviceability can be improved without waiting for the mechanic terminal 2 to receive the configuration As shown in FIG. 13 (a), the configuration data is displayed to the maintenance person on the configuration data adjustment screen W2, and if the configuration data adjustment of the airbag unit is performed, as shown in FIG. 13 (b). In addition, the configuration data is displayed to the maintenance person on the configuration data adjustment screen W3. Then, the process proceeds to step S1214, and a change of the configuration data 102 is accepted. Teraoka, paragraph [0101-0105] and [110-0120], preprocessing (fig. 7 D3110), application processing information (fig. 7 D3120) and postprocessing (fig. 7 D3130).).  
Claim 4 is rejected for the reasons set forth hereinabove for claim 1, Yutaka and Teraoka teach the vehicle master device according to claim 1, further comprising: a vehicle condition information acquisition unit that is configured to acquire vehicle condition information related to an update from the center device, wherein the installation condition determination unit is further configured to determine whether the third condition is satisfied based on the vehicle condition information acquired from the center device by the vehicle condition information acquisition unit(Yutaka, paragraph [0115], In step S 280, the in-vehicle control unit 8 is a condition of the reprogramming permission mode that permits updating of programming data of the in-vehicle unit 10. A determination is made as to whether or not the current position output from the GPS unit 28 matches the address of the maintainer terminal within the range of the error, and whether the vehicle speed is 0 and the output of the ignition switch 26 is ACC is determined, and when it is determined that the condition is not satisfied, the process is ended. On the other hand, if the condition is satisfied, the process proceeds to Step S 280, and the reprogramming data 101 and the unit ID received from the repair support server are decoded by the calculation specific to the vehicle ID of the maintenance target vehicle 1, and the decrypted data is temporarily stored in the temporary storage memory 10 in Step S 12 in Step S11. Thus, it is ensured that the maintenance target vehicle 1 is actually located at the location of the maintenance person terminal 2 and there is no risk of runaway, and the reprogramming operation of the in-vehicle unit can be safely performed. Teraoka, paragraph [0101-0105] and [110-0120], preprocessing (fig. 7 D3110), application processing information (fig. 7 D3120) and postprocessing (fig. 7 D3130).).  
Claim 5 is rejected, Yutaka teaches a vehicle master device that is configured to acquire update data from outside, instruct a rewrite target electronic control unit (ECU) to perform installation using the acquired update data, and distribute the acquired update data to the rewrite target ECU, the vehicle master device comprising (Yutaka, abstract and summary): 
an installation condition determination unit that is configured to determine whether all of a first condition that a user's approval for the installation has been obtained, a second condition that data communication with a center device is availabe, a third condition that a vehicle condition is an installable condition, a fourth condition that the rewrite target ECU is in an installable condition, and a fifth condition that the update data is normal data are satisfied(Yutaka, paragraph [0115], In step S 280, the in-vehicle control unit 8 is a condition of the reprogramming permission mode that permits updating of programming data of the in-vehicle unit 10. A determination is made as to whether or not the current position output from the GPS unit 28 matches the address of the maintainer terminal within the range of the error, and whether the vehicle speed is 0 and the output of the ignition switch 26 is ACC is determined, and when it is determined that the condition is not satisfied, the process is ended. On the other hand, if the condition is satisfied, the process proceeds to Step S 280, and the reprogramming data 101 and the unit ID received from the repair support server are decoded by the calculation specific to the vehicle ID of the maintenance target vehicle 1, and the decrypted data is temporarily stored in the temporary storage memory 10 in Step S 12 in Step S11. Thus, it is ensured that the maintenance target vehicle 1 is actually located at the location of the maintenance person terminal 2 and there is no risk of runaway, and the reprogramming operation of the in-vehicle unit can be safely performed.  Paragraph [0125], In addition, since the reprogramming permission mode is not entered unless the registered location of the mechanic terminal matches the current location of the maintenance target vehicle, the configuration data in the configuration data must be separated in a state where the maintenance target vehicle 1 cannot be actually confirmed. It is possible to prevent the update and prevent the configuration data from being updated without confirmation by the maintenance engineer.  Paragraph [0126], Next, a third embodiment of the present invention will be described shows a maintenance engineer selection screen for performing a program data update request of the in-vehicle unit and a maintenance engineer selection for requesting maintenance. It is shown.  Paragraph [0131], In step S3308, the repair support server 3 communicates with the maintenance target vehicle 1 corresponding to the vehicle ID, and operates the confirmation authentication program 107 to try authentication.  On the other hand, the in-vehicle control unit 8 activates the response authentication program 12 in step S3803 and accepts authentication from the repair support server 3. After that, the repair support server 3 attempts authentication by the challenge response method described above, and if it determines that the communication partner is the update terminal 5 of the maintenance target vehicle 1, sets an authentication OK flag, otherwise, the authentication NG A flag is set and the process proceeds to step S3309.  Paragraph [0089-0091], As shown in FIG. 11, the in-vehicle control unit 8 determines again in step S1805 whether the reprogramming permission mode condition is satisfied.  This determination is different from the determination in step S1801 described above, in that the vehicle speed is 0 and the output of the ignition switch 26 is ACC. Thereby, it is possible to prevent the invehicle unit from malfunctioning while updating the program data by setting a condition in which the maintenance target vehicle 1 is stopped and the engine is not operated without waiting for the program data update immediately after. If it is determined in step S1805 that the reprogramming permission mode condition is not satisfied, the process ends. If it is determined that the The decryption program 11 decrypts the reprogramming data 101, the configuration data 102 and the unit ID received from the repair support server by a calculation specific to the vehicle ID 13 of the maintenance target vehicle 1, and in step S1807, each decrypted data Data is temporarily stored in the temporary storage memory 10.  Paragraph [0093], Subsequently, in step S1808, for example, when the target unit is the fuel injection amount control unit 6, the reprogramming data 101 is updated as the program data 17 of the fuel injection amount control unit 6 having the unit ID 19 that matches the decoded unit ID. Similarly, the configuration data 102 is updated as the configuration data 18 of the fuel injection amount control unit 6, and the reprogramming data 101 and the configuration data 102 are validated for the combustion injection control unit 6.  Thereafter, in step S1809, after both the update of the program data 17 and the configuration data 18 are completed, a completion signal is transmitted to the repair support server 3, and the process is terminated.);  and 
an installation instruction unit that is configured to instruct the rewrite target ECU to perform installation using the update data when the installation condition determination unit determines that all of the first condition, the second condition, the third condition, the fourth condition, and the fifth condition are satisfied(Yutaka, an update terminal that is installed in the maintenance target vehicle 1 and updates the program data of the in-vehicle unit.  Paragraph [0083], Before and after this, the in-vehicle control unit 8 constituting the update terminal 5 determines in step S1801 whether or not the reprogramming-permitted mode condition that permits the program data update of the in-vehicle unit is satisfied... Thereafter, if it is determined in step S1801 that the reprogramming permission mode condition is satisfied, the process proceeds to step S1802, where the reprogramming permission mode is entered and authentication from the repair support server 3 is accepted. ), wherein 
the installation condition determination unit is further configured to determine 348/353Attorney Docket No. 4041J-004015-US-CO whether the fourth condition and the fifth condition are satisfied for a first rewrite target ECU and determines whether the fourth condition and the fifth condition are satisfied for a second rewrite target ECU(Yutaka, paragraph [0036], As shown in FIG. 1, the program data distribution system according to the present invention is an electronic control unit that is mounted on an automobile 1 (hereinafter referred to as a maintenance target car 1) that requires updating of program data and controls the vehicle. Similarly, an in-vehicle unit, an update terminal that is installed in the maintenance target vehicle 1 and updates the program data of the in-vehicle unit.  Paragraph [0083], Before and after this, the in-vehicle control unit 8 constituting the update terminal 5 determines in step S1801 whether or not the reprogramming-if it is determined in step S1801 that the reprogramming permission mode condition is satisfied, the process proceeds to step S1802, where the reprogramming permission mode is entered and authentication from the repair support server 3 is accepted.  Paragraph [0092], Next, the in-vehicle control unit 8 operates the decryption program 11 in step S1806. The decryption program 11 decrypts the reprogramming data 101, the configuration data 102 and the unit ID received from the repair support server by a calculation specific to the vehicle ID 13 of the maintenance target vehicle 1, and in step S1807, each decrypted data Data is temporarily stored in the temporary storage memory 10.  Yutaka, paragraph [0044], As shown in FIG. 3, the maintenance target vehicle 1 is equipped with an update terminal 5, a fuel injection amount control unit 6 and an airbag control unit 7 as an example of an electronic control unit.  Paragraph [0072], when the mechanic terminal 2 receives the configuration data 102 from the repair support server 3 in step S1213, the mechanic terminal 2 operates the configuration program 201 to adjust the configuration data of the fuel injection amount control unit, for example. As shown in FIG. 13 (a), the configuration data is displayed to the maintenance person on the configuration data adjustment screen W2, and if the configuration data adjustment of the airbag unit is performed, as shown in FIG. 13 (b). In addition, the configuration data is displayed to the maintenance person on the configuration data adjustment screen W3. Then, the process proceeds to step S1214, and a change of the configuration data 102 is accepted.), and 
the installation instruction unit is further configured to instruct the first rewrite target ECU or the second rewrite target ECU to perform installation using the update data when the installation condition determination unit determines that all of the first condition, the second condition, the third condition, the fourth condition and fifth condition for the first rewrite target ECU, and the fourth condition and fifth condition for the second rewrite target ECU are satisfied(Yutaka, paragraph [0083-0093], Subsequently, in step S1808, for example, when the target unit is the fuel injection amount control unit 6, the reprogramming data 101 is updated as the program data 17 of the fuel injection amount control unit 6 having the unit ID 19 that matches the decoded unit ID. Similarly, the configuration data 102 is updated as the configuration data 18 of the fuel injection amount control unit 6, and the reprogramming data 101 and the configuration data 102 are validated for the combustion injection control unit 6.  Thereafter, in step S1809, after both the update of the program data 17 and the configuration data 18 are completed, a completion signal is transmitted to the repair support server 3, and the process is terminated.  Paragraph [0116], Subsequently, in step S2813, the reprogramming data 101 of the fuel injection amount control unit 6 is updated as the program data 17 of the fuel injection amount control unit 6 having the unit ID 19 that matches the decrypted unit ID. After updating the data 102 as the configuration data 18 of the fuel injection amount control unit 6, the reprogramming data 101 and the configuration data 102 are validated for the combustion injection control unit 6. Thereafter, in step S2814, after both the update of the program data 17 and the configuration data 18 are completed, a completion signal is transmitted to the repair support server 3, and the process is terminated.  Yutaka, pagraph [0051-0052], The airbag control unit 7 controls an airbag that is deployed in front of an occupant sitting in a driver seat and a passenger seat at the time of a frontal collision, for example, and protects the occupant from impact, and detects the deceleration of the own vehicle. According to a control signal, a deceleration detecting sensor 20 for outputting, a laser radar 21 for detecting and outputting a direction and a distance from surrounding obstacles by oscillating a laser around the own vehicle and detecting reflected light. The communication is connected to the airbag actuator 22 for controlling the deployment of the airbag, and the program data 23 for controlling itself and the configuration for adjusting the control amount corresponding to the state of the own vehicle. The latest reprogramming data 101 stored in the database 100 of the repair support server 3 and the data 24 are copied by following a predetermined procedure to be described later. Fig has updatable stored in configuration data 101, and further rewritable storing unit ID25 for unit identification.  Paragraph [0044].  Paragraph [0072].).  
The Office would like to apply prior art Teraoka to back up Yutaka to further teach limitation
rewrite target ECU (Teraoka, US 20180018160, paragraph [0080], The writing unit 120122 writes a program in the nonvolatile memory of the memory unit 1102.  Paragraph [0080], By causing the above configuration elements to cooperate with each other, the updating unit 12012 rewrites the control program of the memory unit 1102 of the ECU1 12 in accordance with an update control request received from the software updating apparatus 11 via the in-car communication control unit 11013 and applies update of the program to the ECU1 12. ).
It would have obvious to one having ordinary skill in the art before the effecting filling date of the claimed invention to combine the teachings of cited references. Thus, one of ordinary skill in the art before the effecting filling date of the claimed invention would have been motivated to incorporate Teraoka into Yutaka invention to receive update control information including the identification information for identifying the application method for applying update data and the update data to a control apparatus for every control apparatuses of these from the server. The second communication unit which transmits update data applied for every control apparatuses of these. The update control unit controls control apparatuses through second communication unit to apply the update data based on identification information as suggested by Teraoka (See abstract and summary).
 The Office also notes that Teraoka also teaches preprocessing (fig. 7 D3110), application processing information (fig. 7 D3120) and postprocessing (fig. 7 D3130) which are conditions to use to check the requirements before the update, during the update and after the update.  These conditions was applied to the updating of the ECUs.  In Fig. 6 and paragraph [0101], Teraoka teaches “The preprocessing information D2000 is a region where information necessary for preprocessing, which is commonly implemented beforehand on each ECU in updating the program of the ECU, is stored. In this example, the preprocessing information D2000 is configured with user approval necessity D2001, in which whether or not user approval is necessary in updating the program of the ECU is identified, and an update processing start timing D2002.”  On paragraph [103-105], Teraoka teaches “The postprocessing information D4000 is a region where information necessary for implementing postprocessing after updating in updating the program of the ECU is stored. In this example, the postprocessing information D4000 is configured of user notification necessity D4001.”  Fig. 7 and paragraph [0110], Teraoka teaches “The preprocessing information D3110 and D3210 are regions where information necessary for update preprocessing peculiar to the ECUs is stored and power consumption (D3111 and D3211) necessary for update, update time (D3112 and D3212) which takes for updating, error check necessity (D3113 and D3213), authentication necessity (D3114 and D3214), and learning value withdrawal information (D3115 and D3215) are stored. In this example, the power consumption D3111 of the ECU1 12 is set to 0.1 Wh, the update time D3112 is set to 20 sec, the error check necessity D3113 is set to " check required", the authentication necessity D3114 is set to "authentication required", the learning value withdrawal information D3115 is set to "learning value withdrawal required" and a read address "0xAA", the power consumption D3211 of the ECU2 16 is set to 0.2 Wh, the update time D3212 is set to 60 sec, the error check necessity D3213 is set to " check not required", the authentication necessity D3214 is set to "authentication not required", and the learning value withdrawal information D3215 is set to "learning value withdrawal not required". As in the above description, preprocessing different for each ECU can be appropriately set by preprocessing information being included in update information for each ECU. For example, since power consumption and time for update are different for each ECU as described in this example, more appropriate update processing can be performed due to individual 
Claim 6 is rejected for the reasons set forth hereinabove for claim 1, Yutaka and Teraoka teach the vehicle master device according to claim 1, further comprising: 
an activation condition determination unit that is configured to determine whether all of a sixth condition that a user's approval for activation for validating the installed update data has been obtained, a seventh condition that a vehicle condition is an activatable condition, and an eighth condition that the plurality of rewrite target ECUs are in an activatable condition are satisfied when the rewrite target ECU are a plurality of rewrite target ECUs and when installation has been completed in all the plurality of rewrite target ECUs(Yutaka, Paragraph [0111], Here, FIG. 19 is a screen for guiding maintenance to the vehicle 1 to be maintained, and the in-vehicle control unit 8 receives the maintenance guide screen W6 and displays it on the touch panel display 29 in step S2806 as shown in FIG. In step S2807, the display is continued until it is determined that the OK button B5 is selected. If it is determined that the OK button B5 is selected, the process proceeds to step S2808. As described above, since the maintenance guide screen W6 is displayed on the touch panel display 29 of the maintenance target vehicle 1 after the maintenance person terminal 2 has received the configuration data 102, the user places the maintenance target vehicle 1 on the location of the maintenance person terminal 2. The serviceability can be improved without waiting for the mechanic terminal 2 to receive the configuration data 102 after going to the service station.  Teraoka, paragraph [0103-104], As in the above including preprocessing information and postprocessing information.  Teraoka, paragraph [0119], The postprocessing information D3130 and D3230 are regions where information necessary for update postprocessing peculiar to the ECUs is stored and resetability D3131 and D3231 indicating whether or not the ECUs may be reset immediately after update application are stored. In this example, both of the resetability D3131 of the ECU1 and the resetability D3231 of the ECU2 are set to "impossible". As in the above description, by update information for each ECU including postprocessing information, postprocessing different for each ECU can be set. For example, as described in this example, in a case where information indicating resetability immediately after updating is added and there is a dependent relationship with update of other ECU, it is possible to control such that reset is performed after all ECUs having a dependent relationship are updated instead of performing reset immediately after.   Fig. 12 and paragraph [0160], Initially, the update control unit 11011 of the software updating apparatus 11 confirms update states of the ECUs, which are update targets (S401). In a case where anyone of the ECUs, which are the update targets, is not updated (NO in S401), the update control unit 11011 again implements confirmation after standing by for a predetermined length of time (for example, 100 msec). In a case where all of the ECUs, which are the update targets, are updated (YES in S401), a reset request is transmitted to the ECUs, which are the update targets (S402 and S403). Once the reset request from the software updating apparatus 11 is received, the ECU1 and the ECU2 transmit a normal reply (S404 and S405) and perform reset processing (S406 and S407). The software updating apparatus 11 transmits an update completion notification to the server (S408). Next, the user notification necessity D4001 included in the postprocessing information D4000 is confirmed (S409). In a case where a user notification is necessary (YES in S409), a completion notification request is transmitted to the HMI 13 (S410). Once the completion notification request is received, the HMI 13 configures and displays a screen G300 (S411) and transmits a reply to the software updating apparatus 11 (S412). In a case where a user notification is not necessary (NO in S409), processing is terminated.  Teraoka, paragraph [0101-0105] and [110-0120], preprocessing (fig. 7 D3110), application processing information (fig. 7 D3120) and postprocessing (fig. 7 D3130).); and 
an  activation instruction unit that is configured to instruct the plurality of rewrite target ECUs to perform activation when the activation condition determination unit determines that all of the sixth condition, the seventh condition, and the eighth condition are satisfied(Teraoka, paragraph [0119], The postprocessing information D3130 and D3230 are regions where information necessary for update postprocessing peculiar to the ECUs is stored and resetability D3131 and D3231 indicating whether or not the ECUs may be reset immediately after update application are stored. In this example, both of the resetability D3131 of the ECU1 and the resetability D3231 of the ECU2 are set to "impossible". As in the above description, by update information for each ECU including postprocessing information, postprocessing different for each ECU can be set. For example, as described in this example, in a case where a reset request is transmitted to the ECUs, which are the update targets (S402 and S403). Once the reset request from the software updating apparatus 11 is received, the ECU1 and the ECU2 transmit a normal reply (S404 and S405) and perform reset processing (S406 and S407). The software updating apparatus 11 transmits an update completion notification to the server (S408). Next, the user notification necessity D4001 included in the postprocessing information D4000 is confirmed (S409). In a case where a user notification is necessary (YES in S409), a completion notification request is transmitted to the HMI 13 (S410). Once the completion notification request is received, the HMI 13 configures and displays a screen G300 (S411) and transmits a reply to the software updating apparatus 11 (S412). In a case where a user notification is not necessary (NO in S409), processing is terminated.  Teraoka, paragraph [0101-0105] and [110-0120], preprocessing (fig. 7 D3110), application processing information (fig. 7 D3120) and postprocessing (fig. 7 D3130).)
Claim 7 is rejected for the reasons set forth hereinabove for claim 6, Yutaka and Teraoka teach the vehicle master device according to claim 6, wherein the activation condition determination unit is further configured to determine whether the seventh condition is established on the basis of whether the vehicle condition is a parking state(Yutaka, paragraph [0091] and paragraph [0115], In step S 280, the in-vehicle control unit 8 is a condition of the reprogramming permission mode that permits updating of programming data of the in-vehicle unit 10. A determination is made as to whether or not the current position output from the GPS unit 28 matches the address of the maintainer terminal within the range of the error, and whether the vehicle speed is 0 and the output of the ignition switch 26 is ACC is determined, and when it is determined that the condition is not satisfied, the process is ended. On the other hand, if the condition is satisfied, the process proceeds to Step S 280, and the reprogramming data 101 and the unit ID received from the repair support server are decoded by the calculation specific to the vehicle ID of the maintenance target vehicle 1, and the decrypted data is temporarily stored in the temporary storage memory 10 in Step S 12 in Step S11. Thus, it is ensured that the maintenance target vehicle 1 is actually located at the location of the maintenance person terminal 2 and there is no risk of runaway, and the reprogramming operation of the in-vehicle unit can be safely performed.  Teraoka, paragraph [0101-0105] and [110-0120], preprocessing (fig. 7 D3110), application processing information (fig. 7 D3120) and postprocessing (fig. 7 D3130).).
As per claim 8, this is the method claim to the device claim 1. Therefore, it is rejected for the same reasons as above.

As per claim 9, this is the method claim to the device claim 5. Therefore, it is rejected for the same reasons as above.

As per claim 10, this is the product claim to the device claim 1. Therefore, it is rejected for the same reasons as above.

As per claim 11, this is the product claim to the device claim 5. Therefore, it is rejected for the same reasons as above.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY KHUONG THANH NGUYEN whose telephone number is (571)270-7139 and fax number is (571)270-8139.  The examiner can normally be reached on M-F 8 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on 5712723759.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/DUY KHUONG T NGUYEN/           Primary Examiner, Art Unit 2199